11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Colin O’Kroley,                                * From the 244th District
                                                 Court of Ector County,
                                                 Trial Court No. C-130,005-A.

Vs. No. 11-14-00114-CV                         * June 26, 2014

Byron Brown, Ray Pringle, Pringle              * Per Curiam Memorandum Opinion
Management Company, Jennie Holder,              (Panel consists of: Wright, C.J.,
and Byron Brown Realty Corporation,             Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Colin O’Kroley.